              Case 21-41314               Doc 1         Filed 04/09/21 Entered 04/09/21 13:57:57                           Main Document
                                                                     Pg 1 of 90
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rolling Hills Apartments, LLC

2.   All other names debtor       DBA     Robert K. Bennett dba Rolling Hills Management
     used in the last 8 years     DBA     Rolling Hills Apartments
     Include any assumed          DBA     Rolling Hills Apts.
     names, trade names and       DBA     Rolling Hills
     doing business as names      DBA     RHA

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  8869 Maya Lane, Apt G
                                  Saint Louis, MO 63136
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Louis                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-41314                Doc 1             Filed 04/09/21 Entered 04/09/21 13:57:57                           Main Document
Debtor    Rolling Hills Apartments, LLC
                                                                          Pg 2 of 90   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                           Eastern District of
     separate list.                               District    Missouri                      When       9/04/18            Case number      18-45695
                                                              Eastern District of
                                                  District    Missouri                      When      11/01/12            Case number      12-49897




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
              Case 21-41314                     Doc 1           Filed 04/09/21 Entered 04/09/21 13:57:57                              Main Document
Debtor    Rolling Hills Apartments, LLC
                                                                             Pg 3 of 90   Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                   Relationship
                                                     District                                 When                            Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
             Case 21-41314        Doc 1        Filed 04/09/21 Entered 04/09/21 13:57:57                 Main Document
Debtor   Rolling Hills Apartments, LLC
                                                            Pg 4 of 90   Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million     $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million    $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million   More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 4
              Case 21-41314              Doc 1       Filed 04/09/21 Entered 04/09/21 13:57:57                                Main Document
Debtor    Rolling Hills Apartments, LLC
                                                                  Pg 5 of 90   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 9, 2021
                                                  MM / DD / YYYY


                             X   /s/ Robert Keith Bennett                                                Robert Keith Bennett
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Robert E. Eggmann                                                    Date April 9, 2021
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Robert E. Eggmann 37374
                                 Printed name

                                 Carmody MacDonald P.C.
                                 Firm name

                                 120 S. Central Ave., Suite 1800
                                 Saint Louis, MO 63105
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     314-854-8600                  Email address      ree@carmodymacdonald.com

                                 37374 MO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                         Main Document
                                                                         Pg 6 of 90



 Fill in this information to identify the case:

 Debtor name         Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 9, 2021                           X /s/ Robert Keith Bennett
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Keith Bennett
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                      Main Document
                                                                              Pg 7 of 90
 Fill in this information to identify the case:
 Debtor name Rolling Hills Apartments, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 John Little                                                     Tenant security                                                                                              $680.00
 8893 Maya Lane,                                                 deposit
 Apt. K
 Saint Louis, MO
 63136
 Laclede Gas                                                     Utilities              Disputed                                                                          $20,000.00
 c/o Kenneth J. Bini,
 Esq.
 1610 Des Peres
 Road, Suite 360
 Saint Louis, MO
 63131
 Michael Harris                                                  Tenant security                                                                                              $325.00
 8893 Maya Lane, Apt                                             deposit
 F
 Saint Louis, MO
 63136
 MSD                                                             Judgment. MSD          Disputed                                                                        $172,432.00
 PO Box 437                                                      may claim a
 Saint Louis, MO                                                 judgment lien.
 63166
 Sandra White                                                    Tenant security                                                                                              $200.00
 8855 Maya Lane, Apt                                             deposit
 F
 Saint Louis, MO
 63136
 Tracy Cornell                                                   Tenant security                                                                                              $750.00
 8880 Maya Lane, Apt                                             deposit
 M
 Saint Louis, MO
 63136
 Trayce McNeal                                                   Tenant security                                                                                              $950.00
 8868 Maya Lane, Apt                                             deposit
 I
 Saint Louis, MO
 63136



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 21-41314                            Doc 1               Filed 04/09/21 Entered 04/09/21 13:57:57                                                                 Main Document
                                                                                       Pg 8 of 90
 Fill in this information to identify the case:

 Debtor name            Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $        2,875,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $           611,865.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $        3,486,865.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $        2,582,172.58


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $              2,905.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$        1,167,432.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $           3,752,509.58




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                        Main Document
                                                                         Pg 9 of 90
 Fill in this information to identify the case:

 Debtor name         Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     U.S. Bank                                               Operating Acct                  4671                                    $18,000.00




           3.2.     U.S. Bank                                               Payroll Account                 3506                                     $2,700.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $20,700.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Elmore Higgins / Acct. 4001                                                                                                        $950.00




           7.2.     Heather Huntsman / Unit 8855-A                                                                                                     $895.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
                                                                        Pg 10 of 90
 Debtor           Rolling Hills Apartments, LLC                                              Case number (If known)
                  Name




           7.3.     Ryan Womack / Unit 8855-C                                                                                         $695.00




           7.4.     Lamarr Wright / Unit 8855-D                                                                                       $695.00




           7.5.     Bryan Dorsey / Unit 8855-E                                                                                        $795.00




           7.6.     Sandra White / Unit 8855-F                                                                                        $200.00




           7.7.     Quajina Allen / Unit 8855-G                                                                                       $895.00




           7.8.     Merrika Kinsey / Unit 8855-H                                                                                      $895.00




           7.9.     Anita Marie Bryant / Unit 8855-I                                                                                  $695.00



           7.10
           .    Lazavia Cozart / Unit 8855-L                                                                                          $695.00



           7.11
           .    Kayla Noah / Unit 8856-O                                                                                              $995.00



           7.12
           .    Tempsell Felton / Unit 8856-A                                                                                         $995.00



           7.13
           .    Karen Simmons / Unit 8856-C                                                                                           $795.00



           7.14
           .    Gelisa Murdoch / Unit 8856-G                                                                                          $995.00



           7.15
           .    Reginald Burress / Unit 8856-K                                                                                        $695.00



           7.16
           .    James Smallwood / Unit 8856-M                                                                                         $795.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
                                                                        Pg 11 of 90
 Debtor         Rolling Hills Apartments, LLC                                                Case number (If known)
                Name




           7.17
           .    Candace Ingram / Unit 8856-N                                                                                          $695.00



           7.18
           .    Antoine Williams / Unit 8856-P                                                                                        $895.00



           7.19
           .    Wanda Willis / Unit 8868-B                                                                                            $950.00



           7.20
           .    Gerald Quinn / Unit 8868-C                                                                                            $795.00



           7.21
           .    Frankie Hall / Unit 8868-D                                                                                            $695.00



           7.22
           .    Trayce McNeal / Unit 8868-I                                                                                           $950.00



           7.23
           .    Michael Smith / Unit 8868-K                                                                                           $750.00



           7.24
           .    Annette Robinson / Unit 8868-L                                                                                        $695.00



           7.25
           .    Josh Goggin / Unit 8868-M                                                                                             $695.00



           7.26
           .    Rena Allen / Unit 8869-A                                                                                              $895.00



           7.27
           .    Tessa Jenkins / Unit 8869-B                                                                                           $895.00



           7.28
           .    David Baker / Unit 8869-C                                                                                             $795.00



           7.29
           .    Charles McGill III / Unit 8869-D                                                                                      $795.00



           7.30
           .    Ni'Myha Cole / Unit 8869-H                                                                                            $895.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
                                                                        Pg 12 of 90
 Debtor         Rolling Hills Apartments, LLC                                                Case number (If known)
                Name




           7.31
           .    Cornesha Davis / Unit 8869-I                                                                                          $895.00



           7.32
           .    Myra Bradley / Unit 8869-J                                                                                            $995.00



           7.33
           .    Julie Brorsen / Unit 8869-K                                                                                           $695.00



           7.34
           .    Kauai Perkins / Unit 8869-N                                                                                           $795.00



           7.35
           .    Jennifer Simpson / Unit 8869-O                                                                                        $895.00



           7.36
           .    Jenae Barsh / Unit 8869-P                                                                                             $995.00



           7.37
           .    Marjorie Alford / Unit 8880-B                                                                                         $895.00



           7.38
           .    William Seddens / Unit 8880-E                                                                                         $695.00



           7.39
           .    Arthur Wiggins / 8880-K                                                                                               $695.00



           7.40
           .    Bryan Corley / Unit 8880-L                                                                                            $695.00



           7.41
           .    Tracy Cornell / Unit 8880-M                                                                                           $750.00



           7.42
           .    Randall Brown / Unit 8880-N                                                                                           $695.00



           7.43
           .    Madelyn Starks / Unit 8892-A                                                                                          $895.00



           7.44
           .    Terry Merriweather / Unit 8892-B                                                                                      $895.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
                                                                        Pg 13 of 90
 Debtor         Rolling Hills Apartments, LLC                                                Case number (If known)
                Name




           7.45
           .    Catina Dorsey / Unit 8895-D                                                                                           $695.00



           7.46
           .    Antonio Essex / Unit 8892-E                                                                                           $695.00



           7.47
           .    Stephanie Moore / Unit 8892-I                                                                                         $695.00



           7.48
           .    Linda Jones / Unit 8892-M                                                                                             $695.00



           7.49
           .    Ezdie Taylor / Unit 8893-B                                                                                            $950.00



           7.50
           .    Michael Harris / Unit 8893-F                                                                                          $325.00



           7.51
           .    Lawanda Woodbury / Unit 8893-G                                                                                        $895.00



           7.52
           .    Yolanda Robinson / Unit 8893-I                                                                                        $895.00



           7.53
           .    John Little / Unit 8893-K                                                                                             $680.00



           7.54
           .    Theophilus Franklin / Unit 8893-L                                                                                     $695.00



           7.55
           .    Victor Williams / Unit 8893-M                                                                                         $695.00



           7.56
           .    Harrell Kennedy / Unit 8893-N                                                                                         $795.00



           7.57
           .    Alecia Wilson-Topps / Unit 8893-O                                                                                     $895.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                           Main Document
                                                                        Pg 14 of 90
 Debtor         Rolling Hills Apartments, LLC                                                     Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                               $45,165.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            500,000.00   -                                   0.00 = ....                 $500,000.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $500,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Miscellaneous
           Apartment Maintenance
           & Repair Items,
           Supplies, and Material;
           Miscellaneous Dry
           Goods and Liquid
           Goods; Miscellaneous
           Lumber, Window Blinds,
           Cabinets, HVAC Items,
           Water Heaters, Carpet,
           etc.; Refrigerators and
           Stoves: These are in the
           apartments, both
           occupied and vacant.
           Not all apartments have
           these and some need to
           be replaced;
           Miscellaneous Tools                                                                  $0.00                                         $28,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                         Main Document
                                                                        Pg 15 of 90
 Debtor         Rolling Hills Apartments, LLC                                                    Case number (If known)
                Name

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $28,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office Equipment, Furniture, Materials &
           Supplies                                                                            $0.00                                          $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           One computer, 2 desks, filing cabinets, 2
           copiers, 5 filing cabinets, 4 chairs,
           miscellaneous office supplies                                                       $0.00                                          $1,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $3,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                   Main Document
                                                                        Pg 16 of 90
 Debtor         Rolling Hills Apartments, LLC                                                 Case number (If known)
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 8855-8893 Maya
                     Lane, Jennings, MO
                     63136;
                     Apartment complex
                     (128 Units; consists
                     of 8 separate
                     buildings located at
                     8855, 8856, 8868,
                     8869, 8880, 8881,
                     8892, and 8893 Maya
                     Lane
                     (Value range of $1.5
                     M to $2.5M per
                     debtor.)                                                               $0.00                                    $2,750,000.00


           55.2.     7737 Utica, St. Louis
                     County , Missouri.
                     The Debtor owns an
                     equitable interest in
                     this real estate as per
                     a settlement. The
                     real estate is not
                     contiguous or part of
                     the Rolling Hills
                     Apartments project
                     but is subject to the
                     lien of LBC1 REO                     Equitable
                     LLC.                                 interest                    $50,000.00     Liquidation                        $50,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
                                                                        Pg 17 of 90
 Debtor         Rolling Hills Apartments, LLC                                                Case number (If known)
                Name

            55.3.    1454 Ross, St. Louis
                     County , Missouri.
                     The Debtor owns an
                     equitable interest in
                     this real estate as per
                     a settlement. The
                     real estate is not
                     contiguous or part of
                     the Rolling Hills
                     Apartments project
                     but is subject to the
                     lien of LBC1 REO
                     LLC.                                                             $75,000.00       Liquidation                   $75,000.00




 56.        Total of Part 9.                                                                                                   $2,875,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Potential cause of action agaisnt Simmons Bank and its
            assignees for lender liability.                                                                                            Unknown
            Nature of claim
            Amount requested                                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
                                                                        Pg 18 of 90
 Debtor         Rolling Hills Apartments, LLC                                                Case number (If known)
                Name

           Potential casue of action against McCarthy Leonard, et.
           al. and John Rourke for legal malpractice.                                                                               Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Approximately 100 used refrigerators, 100 used stoves
           (all in each rental unit)                                                                                              $15,000.00




 78.       Total of Part 11.                                                                                                   $15,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 21-41314                      Doc 1            Filed 04/09/21 Entered 04/09/21 13:57:57                                          Main Document
                                                                             Pg 19 of 90
 Debtor          Rolling Hills Apartments, LLC                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $20,700.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $45,165.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $500,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $28,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $2,875,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $15,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $611,865.00           + 91b.            $2,875,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,486,865.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 21-41314                    Doc 1         Filed 04/09/21 Entered 04/09/21 13:57:57                                Main Document
                                                                        Pg 20 of 90
 Fill in this information to identify the case:

 Debtor name          Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    LBCI REO, LLC                                 Describe debtor's property that is subject to a lien               $2,582,172.58             $2,750,000.00
        Creditor's Name                               8855-8893 Maya Lane, Jennings, MO 63136;
                                                      Apartment complex (128 Units; consists of 8
                                                      separate buildings located at 8855, 8856,
        c/o Nathan E. Ross, Esq.                      8868, 8869, 8880, 8881, 8892, and 8893 Maya
        Ross & Voytas, LLC                            Lane
        2242 Brentwood Blvd.                          (Value range of $1.5 M to $2.5M per debtor.)
        Saint Louis, MO 63144
        Creditor's mailing address                    Describe the lien
                                                      Alleged Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2009                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        N/A
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                          $2,582,172.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    8

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 21-41314                   Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                  Main Document
                                                                        Pg 21 of 90
 Fill in this information to identify the case:

 Debtor name         Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Insolvency 5334 STL                                          Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $680.00         $680.00
           John Little                                               Check all that apply.
           8893 Maya Lane, Apt. K                                       Contingent
           Saint Louis, MO 63136                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tenant security deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   43533                               Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                   Main Document
                                                                        Pg 22 of 90
 Debtor       Rolling Hills Apartments, LLC                                                                   Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $325.00    $325.00
          Michael Harris                                             Check all that apply.
          8893 Maya Lane, Apt F                                         Contingent
          Saint Louis, MO 63136                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tenant security deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Missouri Department of Revenue                             Check all that apply.
          Bankruptcy Unit                                               Contingent
          P.O. Box 475                                                  Unliquidated
          301 West High Street                                          Disputed
          Jefferson City, MO 65105
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $200.00    $200.00
          Sandra White                                               Check all that apply.
          8855 Maya Lane, Apt F                                         Contingent
          Saint Louis, MO 63136                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tenant security deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $750.00    $750.00
          Tracy Cornell                                              Check all that apply.
          8880 Maya Lane, Apt M                                         Contingent
          Saint Louis, MO 63136                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tenant security deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                              Main Document
                                                                        Pg 23 of 90
 Debtor       Rolling Hills Apartments, LLC                                                                   Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $950.00    $950.00
           Trayce McNeal                                             Check all that apply.
           8868 Maya Lane, Apt I                                        Contingent
           Saint Louis, MO 63136                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tenant security deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Karl Walter Dickhaus                                                        Contingent
           3500 Magnolia Ave.                                                          Unliquidated
           Saint Louis, MO 63118                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Notice Only
           Last 4 digits of account number                                         MSD Judgment
                                                                                   Is the claim subject to offset?      No      Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $20,000.00
           Laclede Gas                                                                 Contingent
           c/o Kenneth J. Bini, Esq.                                                   Unliquidated
           1610 Des Peres Road, Suite 360
                                                                                       Disputed
           Saint Louis, MO 63131
           Date(s) debt was incurred 1/2012
                                                                                   Basis for the claim:     Utilities
           Last 4 digits of account number 2850                                    Is the claim subject to offset?      No      Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $172,432.00
           MSD                                                                         Contingent
           PO Box 437                                                                  Unliquidated
           Saint Louis, MO 63166
                                                                                       Disputed
           Date(s) debt was incurred 1/9/2012
                                                                                   Basis for the claim:     Judgment. MSD may claim a judgment lien.
           Last 4 digits of account number 2201
                                                                                   Is the claim subject to offset?      No      Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Randall Eliot Gusdorf                                                       Contingent
           9666 Olive Blvd.                                                            Unliquidated
           Suite 211                                                                   Disputed
           Saint Louis, MO 63132
                                                                                   Basis for the claim:     Notice Only
           Date(s) debt was incurred
                                                                                   MSD Judgment
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No      Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $25,000.00
           Robert Keith Bennett                                                        Contingent
           8869 Maya Lane, Apt G                                                       Unliquidated
           Saint Louis, MO 63136                                                       Disputed
           Date(s) debt was incurred 4/2009 to 2012
                                                                                   Basis for the claim:     Unpaid capital contributions
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                        Main Document
                                                                        Pg 24 of 90
 Debtor       Rolling Hills Apartments, LLC                                                           Case number (if known)
              Name

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $250,000.00
           Robert Keith Bennett                                                 Contingent
           8869 Maya Lane, Apt G                                                Unliquidated
           Saint Louis, MO 63136                                                Disputed
           Date(s) debt was incurred 4/2009 to 2012
                                                                             Basis for the claim:    Unpaid labor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $700,000.00
           The Orville G. Wasson Living Trust                                   Contingent
           8869 Maya Lane, Apt G                                                Unliquidated
           Saint Louis, MO 63136                                                Disputed
           Date(s) debt was incurred 4/2009 to present
                                                                             Basis for the claim:    Unpaid capital contribution
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                        2,905.00
 5b. Total claims from Part 2                                                                            5b.   +    $                    1,167,432.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,170,337.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                       Main Document
                                                                        Pg 25 of 90
 Fill in this information to identify the case:

 Debtor name         Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                    Albert Donaldson
             List the contract number of any                                        8880 Maya Lane, Apt N
                   government contract                                              Saint Louis, MO 63136


 2.2.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                    Aleloli Wilson-Topps
             List the contract number of any                                        8893-O Maya Lane
                   government contract                                              Saint Louis, MO 63136


 2.3.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                    Alfred Simmons
             List the contract number of any                                        8869 Maya Lane, Apt E
                   government contract                                              Saint Louis, MO 63136


 2.4.        State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Alonzo Jones and Jasmine Jones
             List the contract number of any                                        8893-H Maya Lane
                   government contract                                              Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 26 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Amanda Issac
             List the contract number of any                                         8893 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.6.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Amber Boykin
             List the contract number of any                                         8856 Maya Lane, Apt J
                   government contract                                               Saint Louis, MO 63136


 2.7.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ambria Davis
             List the contract number of any                                         8868 Maya Lane, Apt E
                   government contract                                               Saint Louis, MO 63136


 2.8.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Angel Pruitt
             List the contract number of any                                         8855 Maya Lane, Apt D
                   government contract                                               Saint Louis, MO 63136


 2.9.        State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Angela Brown
             List the contract number of any                                         8869 Maya Lane, Apt M
                   government contract                                               Saint Louis, MO 63136


 2.10.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Anita Marie Bryant
                                                                                     8855-I Maya Lane
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 2 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 27 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Apt. Rental Lane
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Ann Clymer and Keith Tarply
             List the contract number of any                                         8892-M Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.12.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Annetta Johnson
             List the contract number of any                                         8856 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.13.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Annette Robinson
             List the contract number of any                                         8868-L Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.14.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Anthea Winston
             List the contract number of any                                         8869 Maya Lane, Apt D
                   government contract                                               Saint Louis, MO 63136


 2.15.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Antoine Jones and Jennifer Mondaine
             List the contract number of any                                         8856-H Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.16.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Antoine Williams
             the debtor's interest                                                   8856-P Maya Lane
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 3 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 28 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Antonio Essex
             List the contract number of any                                         8892-E Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.18.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Antonio Townsell and Audrianna Hutchinso
             List the contract number of any                                         8893-J Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.19.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Ariane Smith and Demeco Ward
             List the contract number of any                                         8868-G Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.20.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Arthur Wiggins
             List the contract number of any                                         8880-K Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.21.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ashleigh Brefford
             List the contract number of any                                         8855 Maya Lane, Apt H
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 4 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 29 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Asia Battle
             List the contract number of any                                         8868 Maya Lane, Apt N
                   government contract                                               Saint Louis, MO 63136


 2.23.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Ayrion Michelle Gause and
                                                                                     Britney D. Hopson
             List the contract number of any                                         8893-N Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.24.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Bernadette Frazier
             List the contract number of any                                         8869 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.25.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Bernice Brooks
             List the contract number of any                                         8892 Maya Lane, Apt D
                   government contract                                               Saint Louis, MO 63136


 2.26.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Billy Joe Thomas and Geraldine Thomas
             List the contract number of any                                         8855-G Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.27.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Britney Hopson
                                                                                     8893 Maya Lane, Apt N
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 5 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 30 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.28.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Bryan Corley
             List the contract number of any                                         8880-L Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.29.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Bryan Dorsey
             List the contract number of any                                         8855 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.30.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Byron Wilson
             List the contract number of any                                         8869 Maya Lane, Apt L
                   government contract                                               Saint Louis, MO 63136


 2.31.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Candice Ingram
             List the contract number of any                                         8856-N Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.32.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Cassandra Willis
             List the contract number of any                                         8856 Maya Lane, Apt M
                   government contract                                               Saint Louis, MO 63136


 2.33.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Catina Dorsey
             the debtor's interest                                                   8892-D Maya Lane
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 6 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 31 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Charles McGill III
             List the contract number of any                                         8869 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.35.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Charlie Lee Seals
             List the contract number of any                                         8855 Maya Lane, Apt K
                   government contract                                               Saint Louis, MO 63136


 2.36.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Cherrell Adams
             List the contract number of any                                         8880 Maya Lane, Apt G
                   government contract                                               Saint Louis, MO 63136


 2.37.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Chibrielle Jones
             List the contract number of any                                         8855 Maya Lane, Apt L
                   government contract                                               Saint Louis, MO 63136


 2.38.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Chris Ramey
             List the contract number of any                                         8855 Maya Lane, Apt E
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 7 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 32 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.39.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Cormesha Davis
             List the contract number of any                                         8869-I Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.40.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Cornelius McDaniel
             List the contract number of any                                         8880 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.41.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Damon Parks
             List the contract number of any                                         8893 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.42.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Dandre Johnson
             List the contract number of any                                         8856 Maya Lane, Apt C
                   government contract                                               Saint Louis, MO 63136


 2.43.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Darren Thompson
             List the contract number of any                                         8893 Maya Lane, Apt K
                   government contract                                               Saint Louis, MO 63136


 2.44.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Darryl Barnes
                                                                                     8880 Maya Lane, Apt C
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 8 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 33 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.45.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     David Baker
             List the contract number of any                                         8868-C Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.46.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Dayla Banks
             List the contract number of any                                         8856 Maya Lane, Apt P
                   government contract                                               Saint Louis, MO 63136


 2.47.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Delina Ousley
             List the contract number of any                                         8868 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.48.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Destini Alexandria Harvey
                                                                                     Aaryn Jordan Robinson
             List the contract number of any                                         8893-D Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.49.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Donald Jones Jr.
             List the contract number of any                                         8855 Maya Lane, Apt F
                   government contract                                               Saint Louis, MO 63136


 2.50.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Donisha McShan
             the debtor's interest                                                   8880 Maya Lane, Apt E
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 9 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 34 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.51.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Dustin Price and Candace Cannon
             List the contract number of any                                         8892-H Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.52.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ebony Caffey
             List the contract number of any                                         8868 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.53.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Eddie Simpson
             List the contract number of any                                         8856 Maya Lane, Apt N
                   government contract                                               Saint Louis, MO 63136


 2.54.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ericka Keith
             List the contract number of any                                         8893 Maya Lane, Apt J
                   government contract                                               Saint Louis, MO 63136


 2.55.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ezdie Taylor
             List the contract number of any                                         8893-B Maya Lane
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 10 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 35 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.56.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Frankie Hall
             List the contract number of any                                         8868-D Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.57.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Galisa Murdock
             List the contract number of any                                         8856 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.58.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Gary Henderson
             List the contract number of any                                         8892 Maya Lane, Apt J
                   government contract                                               Saint Louis, MO 63136


 2.59.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Gerald Quinn
             List the contract number of any                                         8868 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.60.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Geraldine Tanksley
             List the contract number of any                                         8893 Maya Lane, Apt E
                   government contract                                               Saint Louis, MO 63136


 2.61.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Gloria Townsend and Darren Townsend
                                                                                     8893-J Maya Lane
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 11 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 36 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.62.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Gregory Allen
             List the contract number of any                                         8892 Maya Lane, Apt C
                   government contract                                               Saint Louis, MO 63136


 2.63.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Harrell Kennedy
             List the contract number of any                                         8893-N Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.64.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Haven Hayes and Jasmine Cooper
             List the contract number of any                                         8892-P Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.65.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Heather Huntsman
             List the contract number of any                                         8855A Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.66.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Jacquette Turner
             List the contract number of any                                         8892 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.67.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Jake Torrence
             the debtor's interest                                                   8880 Maya Lane, Apt L
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 12 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 37 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.68.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jake Torrence and Ronnie Washington
             List the contract number of any                                         8892-H Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.69.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jalissa Sykes and Eric Anderon
             List the contract number of any                                         8893-L Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.70.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     James Atty and Tamika Felton
             List the contract number of any                                         8856-G Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.71.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     James Smallwood
             List the contract number of any                                         8856 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.72.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Janas Barsh
             List the contract number of any                                         8869 Maya Lane
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 13 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 38 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.73.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Jeffrey Kaigler, Sr.
             List the contract number of any                                         8855 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.74.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Jennifer Simpson
             List the contract number of any                                         8869-O Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.75.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Jerome Green
                                                                                     Toni Martin-Green
             List the contract number of any                                         8856-O Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.76.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Jerricha Belk
             List the contract number of any                                         8880 Maya Lane, Apt P
                   government contract                                               Saint Louis, MO 63136


 2.77.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     John Little
             List the contract number of any                                         8869 Maya Lane, Apt C
                   government contract                                               Saint Louis, MO 63136


 2.78.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           John Little
                                                                                     8893-K Maya Lane
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 14 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 39 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.79.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Josh Goggin
             List the contract number of any                                         8868-M Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.80.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Joshua Doss
             List the contract number of any                                         8856 Maya Lane, Apt K
                   government contract                                               Saint Louis, MO 63136


 2.81.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Joyce Dixon
             List the contract number of any                                         8892 Maya Lane, Apt L
                   government contract                                               Saint Louis, MO 63136


 2.82.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Juan Swingler
             List the contract number of any                                         8868 Maya Lane, Apt F
                   government contract                                               Saint Louis, MO 63136


 2.83.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Juanita Fitzpatric
             List the contract number of any                                         8868 Maya Lane, Apt L
                   government contract                                               Saint Louis, MO 63136


 2.84.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Julie Brorsen
             the debtor's interest                                                   8869-K Maya Lane
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 15 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 40 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.85.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Karen Simmons
             List the contract number of any                                         8856 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.86.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Kaual Perkins
             List the contract number of any                                         8869-N Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.87.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Keith Jones
             List the contract number of any                                         8856 Maya Lane, Apt H
                   government contract                                               Saint Louis, MO 63136


 2.88.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Kimberly Slack
             List the contract number of any                                         8855 Maya Lane, Apt N
                   government contract                                               Saint Louis, MO 63136


 2.89.       State what the contract or                   Apt. Rental Lane
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Kirk Williams and Whitley Henderson
             List the contract number of any                                         8892-P Maya Lane
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 16 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 41 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.90.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     LaDorna Walls
             List the contract number of any                                         8869 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.91.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     LaKeshua Hank and Geraldine Lee
             List the contract number of any                                         8855-O Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.92.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Lamarr Wright
             List the contract number of any                                         8855-D Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.93.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Lamont Smith Jr. and
                                                                                     Latonya Davis
             List the contract number of any                                         8893-C Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.94.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     LaRhonda Jelks
             List the contract number of any                                         8855 Maya Lane, Apt C
                   government contract                                               Saint Louis, MO 63136


 2.95.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Larra Ellis
                                                                                     8868 Maya Lane, Apt H
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 17 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 42 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.96.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Latanya Cotton
             List the contract number of any                                         8893 Maya Lane, Apt C
                   government contract                                               Saint Louis, MO 63136


 2.97.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Latia Holmes
             List the contract number of any                                         8856 Maya Lane, Apt D
                   government contract                                               Saint Louis, MO 63136


 2.98.       State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Latoya R. Williams
                                                                                     Dareon Jemond Williams
             List the contract number of any                                         8855-H Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.99.       State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Lawanda Barnes
             List the contract number of any                                         8892 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.100.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Lawanda Woodbury
             List the contract number of any                                         8893-G Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.101.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Lazavia Cozart
             the debtor's interest                                                   8855-L Maya Lane
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 18 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 43 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.102.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Lee Steed
             List the contract number of any                                         8893 Maya Lane, Apt L
                   government contract                                               Saint Louis, MO 63136


 2.103.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Linda Jones
             List the contract number of any                                         8892-M Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.104.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Lisa Davis
             List the contract number of any                                         8869 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.105.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Lonnie Stuckey
             List the contract number of any                                         8869 Maya Lane, Apt N
                   government contract                                               Saint Louis, MO 63136


 2.106.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Madelyn Starks
             List the contract number of any                                         8892-A Maya Lane
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 19 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 44 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.107.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Majorie Alford
             List the contract number of any                                         8880-B Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.108.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Manager
             List the contract number of any                                         8855-N Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.109.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Maret Alise Taylor and
                                                                                     Thomas Lewis Oates
             List the contract number of any                                         8869-J Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.110.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Margaret Taylor
             List the contract number of any                                         8892 Maya Lane, Apt P
                   government contract                                               Saint Louis, MO 63136


 2.111.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mark Baldwin and Marilyn Baldwin
             List the contract number of any                                         8868-E Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.112.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Markia Butler and Keandre Bush
                                                                                     8880-B Maya Lane
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 20 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 45 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.113.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Marsha Huffman
             List the contract number of any                                         8892 Maya Lane, Apt N
                   government contract                                               Saint Louis, MO 63136


 2.114.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Marshael Robinson
             List the contract number of any                                         8892 Maya Lane, Apt O
                   government contract                                               Saint Louis, MO 63136


 2.115.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Marvette Keys
             List the contract number of any                                         8855 Maya Lane, Apt G
                   government contract                                               Saint Louis, MO 63136


 2.116.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Mary Harig
             List the contract number of any                                         8892 Maya Lane, Apt G
                   government contract                                               Saint Louis, MO 63136


 2.117.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Mernika Kinsey
             List the contract number of any                                         8855-H Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.118.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Michael Harris
             the debtor's interest                                                   8893 Maya Lane, Apt F
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 21 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 46 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.119.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Michael Harris
             List the contract number of any                                         8893-F Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.120.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Michael Q. Harris, Sr.
             List the contract number of any                                         8893 Maya Lane, Apt M
                   government contract                                               Saint Louis, MO 63136


 2.121.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Michael Smith
             List the contract number of any                                         8868-K Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.122.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Milton Young
             List the contract number of any                                         8856 Maya Lane, Apt E
                   government contract                                               Saint Louis, MO 63136


 2.123.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Mitzi Kinzey
             List the contract number of any                                         8892 Maya Lane, Apt E
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 22 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 47 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.124.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Monique Rasche
             List the contract number of any                                         8880 Maya Lane, Apt K
                   government contract                                               Saint Louis, MO 63136


 2.125.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Myra Bradley
             List the contract number of any                                         8869 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.126.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Natasha Edwards
             List the contract number of any                                         8856 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.127.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Nathan Dennis and April Sattazahn
             List the contract number of any                                         8855-B Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.128.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ni'myha Cole
             List the contract number of any                                         8869-H Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.129.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Nyesha Williams
                                                                                     8893 Maya Lane, Apt P
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 23 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 48 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.130.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Phillip Wright
                                                                                     Natasha Anderson-Wright
             List the contract number of any                                         8856-J Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.131.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Princess Forrest
             List the contract number of any                                         8893 Maya Lane, Apt H
                   government contract                                               Saint Louis, MO 63136


 2.132.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Qualline Allen
             List the contract number of any                                         8855-G Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.133.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Randall Brown
             List the contract number of any                                         8880-N Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.134.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Raymond Patient
             List the contract number of any                                         8893 Maya Lane, Apt D
                   government contract                                               Saint Louis, MO 63136


 2.135.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Reanna Salvage
             the debtor's interest                                                   8856 Maya Lane, Apt G
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 24 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                  Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 49 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.136.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                       Reginald Buress
             List the contract number of any                                           8856-K Maya Lane
                   government contract                                                 Saint Louis, MO 63136


 2.137.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Rhonda Ann Shannon and
                                                                                       Ishara Rockel Shannon
             List the contract number of any                                           8868-J Maya Lane
                   government contract                                                 Saint Louis, MO 63136


 2.138.      State what the contract or                   Robert Odell Ray,
             lease is for and the nature of               Felicia Marie Ray, and
             the debtor's interest                        Andria Lynn Hancock,

                  State the term remaining                                             Robert Odell Ray, Felicia Marie Ray, and
                                                                                       Andria Lynn Hancock
             List the contract number of any                                           8855-D Maya Lane
                   government contract                                                 Saint Louis, MO 63136


 2.139.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                       Rolling Hills Leasing
             List the contract number of any                                           8869-G Maya Lane
                   government contract                                                 Saint Louis, MO 63136


 2.140.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                       Rory Calhoun
             List the contract number of any                                           8880 Maya Lane, Apt D
                   government contract                                                 Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 25 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 50 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.141.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Rose Moore
             List the contract number of any                                         8893 Maya Lane, Apt G
                   government contract                                               Saint Louis, MO 63136


 2.142.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Roymonea Wash
             List the contract number of any                                         8880 Maya Lane, Apt F
                   government contract                                               Saint Louis, MO 63136


 2.143.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Ryan Womack
             List the contract number of any                                         8855-C Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.144.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Sandra Ramsey
             List the contract number of any                                         8868 Maya Lane, Apt C
                   government contract                                               Saint Louis, MO 63136


 2.145.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Sandra White
             List the contract number of any                                         8855 Maya Lane, Apt P
                   government contract                                               Saint Louis, MO 63136


 2.146.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Sandra White
                                                                                     8855-F Maya Lane
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 26 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 51 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.147.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shanice Rhodes
             List the contract number of any                                         8880 Maya Lane, Apt H
                   government contract                                               Saint Louis, MO 63136


 2.148.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shanika McNeal
             List the contract number of any                                         8855 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.149.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shanta McGhee
             List the contract number of any                                         8869 Maya Lane, Apt O
                   government contract                                               Saint Louis, MO 63136


 2.150.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shantay Dennis
             List the contract number of any                                         8868 Maya Lane, Apt P
                   government contract                                               Saint Louis, MO 63136


 2.151.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shaquarius Butler
             List the contract number of any                                         8892 Maya Lane, Apt F
                   government contract                                               Saint Louis, MO 63136


 2.152.      State what the contract or                   Apt. Rental Lease          Sharnetta Frazier and
             lease is for and the nature of                                          Bernadette (Deceased)
             the debtor's interest                                                   8869-I Maya Lane
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 27 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 52 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.153.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Sharon Peterson
             List the contract number of any                                         8868 Maya Lane, Apt D
                   government contract                                               Saint Louis, MO 63136


 2.154.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Sharron Peterson
             List the contract number of any                                         8856 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.155.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shauntel Gales
             List the contract number of any                                         8892 Maya Lane, Apt H
                   government contract                                               Saint Louis, MO 63136


 2.156.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shawnrecy Langston
             List the contract number of any                                         8855 Maya Lane, Apt J
                   government contract                                               Saint Louis, MO 63136


 2.157.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Sheila Marie Stewart and
                                                                                     Jerome Augusta Simpson
             List the contract number of any                                         8869-A Maya Lane
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 28 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 53 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.158.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Shirley and James Black
             List the contract number of any                                         8893-B Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.159.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Shirley Black
             List the contract number of any                                         8893 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.160.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Soniaa Underwood
             List the contract number of any                                         8880 Maya Lane, Apt O
                   government contract                                               Saint Louis, MO 63136


 2.161.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Stephanie Moore
             List the contract number of any                                         8892-I Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.162.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Stephanie Tyler
             List the contract number of any                                         8868 Maya Lane, Apt J
                   government contract                                               Saint Louis, MO 63136


 2.163.      State what the contract or                   Apt. Rental Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Tabatha Bush and Carl Jones
                                                                                     8856-P Maya Lane
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 29 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 54 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.164.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tamesha White
             List the contract number of any                                         8855 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.165.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tempsett Felton
             List the contract number of any                                         8856 Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.166.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Terrell Williams
             List the contract number of any                                         8855 Maya Lane, Apt M
                   government contract                                               Saint Louis, MO 63136


 2.167.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Terry Merriweather
             List the contract number of any                                         8892-B Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.168.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tessa Jenkins
             List the contract number of any                                         8869-B Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.169.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Theophilus Franklin
             the debtor's interest                                                   8893-L Maya Lane
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 30 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 55 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.170.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tierra Bankhead
             List the contract number of any                                         8880 Maya Lane, Apt J
                   government contract                                               Saint Louis, MO 63136


 2.171.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tierra Gleghorn
             List the contract number of any                                         8868 Maya Lane, Apt O
                   government contract                                               Saint Louis, MO 63136


 2.172.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tiffany Barnes
             List the contract number of any                                         8869 Maya Lane, Apt P
                   government contract                                               Saint Louis, MO 63136


 2.173.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tiffany Irvin
             List the contract number of any                                         8880 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.174.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tim Hubbard
             List the contract number of any                                         8869 Maya Lane, Apt F
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 31 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 56 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.175.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Toni Martin-Green
             List the contract number of any                                         8856 Maya Lane, Apt O
                   government contract                                               Saint Louis, MO 63136


 2.176.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tracy Cornell
             List the contract number of any                                         8880 Maya Lane, Apt M
                   government contract                                               Saint Louis, MO 63136


 2.177.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tracy Cornell
             List the contract number of any                                         8880-M Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.178.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Trayce McNeal
             List the contract number of any                                         8868 Maya Lane, Apt I
                   government contract                                               Saint Louis, MO 63136


 2.179.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Trayce McNeal
             List the contract number of any                                         8868-I Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.180.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining                                           Trenton Walker
                                                                                     8892 Maya Lane, Apt M
             List the contract number of any                                         Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 32 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 57 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.181.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Tylisha Starks
             List the contract number of any                                         8868 Maya Lane, Apt G
                   government contract                                               Saint Louis, MO 63136


 2.182.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Vanessa Finnie
             List the contract number of any                                         8856 Maya Lane, Apt L
                   government contract                                               Saint Louis, MO 63136


 2.183.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Vanita Hurst
             List the contract number of any                                         8880 Maya Lane, Apt A
                   government contract                                               Saint Louis, MO 63136


 2.184.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Vickie Stratton
             List the contract number of any                                         8868 Maya Lane, Apt K
                   government contract                                               Saint Louis, MO 63136


 2.185.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Victor Williams
             List the contract number of any                                         8893-M Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.186.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month             Victoria Staples
             the debtor's interest                                                   8856 Maya Lane, Apt F
                                                                                     Saint Louis, MO 63136
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 33 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                Main Document
 Debtor 1 Rolling Hills Apartments, LLC
                                                                        Pg 58 of 90  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.187.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Virgina Hendrix
             List the contract number of any                                         8892 Maya Lane, Apt K
                   government contract                                               Saint Louis, MO 63136


 2.188.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Wanda Willis
             List the contract number of any                                         8868-B Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.189.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     William C. Bell
             List the contract number of any                                         8892 Maya Lane, Apt B
                   government contract                                               Saint Louis, MO 63136


 2.190.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     William Seddens
             List the contract number of any                                         8880-E Maya Lane
                   government contract                                               Saint Louis, MO 63136


 2.191.      State what the contract or                   Apt Rental Lease -
             lease is for and the nature of               month to month
             the debtor's interest

                  State the term remaining
                                                                                     Yolanda Robinson
             List the contract number of any                                         8893-I Maya Lane
                   government contract                                               Saint Louis, MO 63136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 34 of 34
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                    Main Document
                                                                        Pg 59 of 90
 Fill in this information to identify the case:

 Debtor name         Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Alan Sheehy                                                                         LBCI REO, LLC                      D   2.1
                                               Personal Guarantee                                                                   E/F
                                                                                                                                    G




    2.2      Rick Alan                                                                           LBCI REO, LLC                      D   2.1
             Bennett                           Personal Guarantee                                                                   E/F
                                                                                                                                    G




    2.3      Robert K.                                                                           LBCI REO, LLC                      D   2.1
             Bennett, Trustee                                                                                                       E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                Main Document
                                                                        Pg 60 of 90


 Fill in this information to identify the case:

 Debtor name         Rolling Hills Apartments, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $66,133.91
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $370,226.22
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $534,156.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-41314                  Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                  Main Document
 Debtor       Rolling Hills Apartments, LLC
                                                                        Pg 61 of 90   Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Laclede Gas Company v.                            Civil                      21st Judicial Circuit, St.                   Pending
               Rolling Hills Apartments LLC                                                 Louis County,                                On appeal
               Case No. 12SL-AC02850                                                                                                     Concluded


       7.2.    Kathy Simmons v. Rolling                          Civil - Small              21st Judicial Circuit, St.                   Pending
               Hills Apartments LLC                              Claims                     Louis County,                                On appeal
               Case No. 12SL-SC01079                                                                                                     Concluded


       7.3.    Robert Keith Bennett v.                           Civil                      21st Judicial Circuit, St.                   Pending
               Alethea Ward                                                                 Louis County,                                On appeal
               Case No. 11SL-AC45625-01                                                                                                  Concluded


       7.4.    Robert K. Bennett v. Christina                    Civil                      21st Judicial Circuit, St.                   Pending
               Fowler                                                                       Louis County,                                On appeal
               Case No. 12SL-AC00623                                                                                                     Concluded


       7.5.    Robert K. Bennett v. Hattie                       Civil                      21st Judicial Circuit, St.                   Pending
               Jones                                                                        Louis County,                                On appeal
               Case No. 12SL-AC00625                                                                                                     Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-41314                  Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                           Main Document
 Debtor       Rolling Hills Apartments, LLC
                                                                        Pg 62 of 90   Case number (if known)



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.6.    Robert K. Bennett v. Kelvin                       Civil                     21st Judicial Circuit, St.             Pending
               Tate                                                                        Louis County,                          On appeal
               Case No. 12SL-AC00626                                                                                              Concluded


       7.7.    Robert K. Bennett v. Latoya                       Civil                     21st Judicial Circuit, St.             Pending
               Williams, et al.                                                            Louis County,                          On appeal
               Case No. 12SL-AC00627                                                                                              Concluded


       7.8.    Robert Keith Bennett v. Steve                     Civil                     21st Judicial Circuit, St.             Pending
               Stanback                                                                    Louis County,                          On appeal
               Case No. 12SL-AC00028                                                                                              Concluded


       7.9.    Robert Keith Bennett v.                           Civil                     21st Judicial Circuit, St.             Pending
               Stephani Promise                                                            Louis County,                          On appeal
               Case No. 12SL-AC00029                                                                                              Concluded


       7.10 Christopher Kennedy v.                               Personal Injury           21st Judicial Circuit, St.             Pending
       .    Rolling Hills Apartments LLC                                                   Louis County,                          On appeal
               et al
                                                                                                                                  Concluded
               Case No. 11SL-CC00974


       7.11 Tonya Hanks v. Rolling Hills                         Personal Injury           21st Judicial Circuit, St.             Pending
       .    Apartments LLC                                                                 Louis County,                          On appeal
               Case No. 11SL-CC01382
                                                                                                                                  Concluded

       7.12 Robert Keith Bennett v.                              Civil                     21st Judicial Circuit, St.             Pending
       .    Ayrion Michelle Gause                                                          Louis County,                          On appeal
               Case No. 11SL-AC38923                                                                                              Concluded


       7.13 Robert Keith Bennett v.                              Civil                     21st Judicial Circuit, St.             Pending
       .    Carmen Lee Gray                                                                Louis County,                          On appeal
               Case No. 11SL-AC38927                                                                                              Concluded


       7.14 Robert K. Bennett v. Crystal                         Civil                     21st Judicial Circuit, St.             Pending
       .    S. Louden                                                                      Louis County,                          On appeal
               Case No. 11SL-AC45623                                                                                              Concluded


       7.15 Robert Keith Bennett v.                              Civil                     21st Judicial Circuit, St.             Pending
       .    Alethea Ward                                                                   Louis County,                          On appeal
               Case No. 11SL-AC45625                                                                                              Concluded


       7.16 Robert K. Bennett v.                                 Civil                     21st Judicial Circuit, St.             Pending
       .    Katherine Huntley                                                              Louis County,                          On appeal
               Case No. 11SL-AC45626                                                                                              Concluded


       7.17 Robert K. Bennett v. Natasha                         Civil                     21st Judicial Circuit, St.             Pending
       .    Boyd                                                                           Louis County,                          On appeal
               Case No. 11SL-AC45627                                                                                              Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                           Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 63 of 90   Case number (if known)



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.18 RHA v. Vogel Heating &                               Breach of                                                        Pending
       .    Cooling                                              Contract, Unfair                                                 On appeal
                                                                 Billing Practices                                                Concluded
                                                                 and MMPA
                                                                 Violations.

       7.19 RHA v. Joe Held & Associates                         Accounting                                                       Pending
       .                                                         Malpractice,                                                     On appeal
                                                                 Unfair Billing,                                                  Concluded
                                                                 Breach of
                                                                 Contract.

       7.20 RHA v. Missouri American                             Breach of                                                        Pending
       .    Water Co.                                            Contract, Unfair                                                 On appeal
                                                                 Billing Practices                                                Concluded
                                                                 (including over
                                                                 billing, double
                                                                 billing),
                                                                 Conspiracy to Use
                                                                 Unfair Billing
                                                                 Practices (w/
                                                                 MSD),
                                                                 Failure to Apply
                                                                 Regulations (that
                                                                 should favor
                                                                 customer),
                                                                 Manipulation of
                                                                 Water Pressures
                                                                 (to increase
                                                                 customer bills),
                                                                 Conversion
                                                                 (Misapplication of
                                                                 Specific Payments
                                                                 for Specific
                                                                 Accounts)

       7.21 RHA v. Metropolitan Sewer                            Property Damage,                                                 Pending
       .    District                                             Breach of                                                        On appeal
                                                                 Contract, Unfair                                                 Concluded
                                                                 Billing Practices
                                                                 (including over
                                                                 billing, double
                                                                 billing),
                                                                 Conspiracy to Use
                                                                 Unfair Billing
                                                                 Practices (w/
                                                                 MoAmWaCo),
                                                                 Failure to Apply
                                                                 Regulations (that
                                                                 should favor
                                                                 customer),
                                                                 Application of
                                                                 Taxes (disguised
                                                                 as "fees"),
                                                                 Conversion
                                                                 (Misapplication of
                                                                 Specific Payments
                                                                 for Specific
                                                                 Accounts)


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                           Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 64 of 90   Case number (if known)



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.22 RHA & RKB v. State of                                Unequal                                                          Pending
       .    Missouri (to include the                             Application of the                                               On appeal
               Municipality of Jennings; St.                     Law, Failure to                                                  Concluded
               Louis County; St. Louis                           Protect & Serve,
               County Police; Jennings                           Creation of
               Police; Specific Police                           Dangerous
               Officers in the Jennings and                      Conditions on
               St. Louis County Police                           RHA Property by
               Departments)                                      selectively and
                                                                 repeatedly (not)
                                                                 enforcing the law
                                                                 for RHA, RKB, and
                                                                 its employees,
                                                                 Violation of RKB's
                                                                 (as owner
                                                                 operator/manager)
                                                                 Constitutional
                                                                 Rights (bringing
                                                                 multiple bogus
                                                                 charges, wrongful
                                                                 arrests (for
                                                                 performing
                                                                 manager duties
                                                                 on property as
                                                                 manager),
                                                                 wrongful
                                                                 imprisonments,
                                                                 wrongful
                                                                 prosecutions, etc.,
                                                                 Conspiracy

       7.23 RHA v. All Past tenants                              Money for rent                                                   Pending
       .                                                         damages and/or                                                   On appeal
                                                                 property damages                                                 Concluded
                                                                 and/or other
                                                                 damages under
                                                                 the lease

       7.24 RHA vs. Attorneys Robert L.                          a. Malicious                                                     Pending
       .    Swearingen (MBE# 33339),                             Prosecution,                                                     On appeal
               Katherine L. Lewis (MBE#                          b. Abuse of                                                      Concluded
               63968), Kalila J. Jackson                         Process,
               (MBE# 61964), Samuel                              c. Respondeat
               Hoff-Stragand, Terry L.                           Superior,
               Lawson, Jr. and their                             d. Conspiracy,
               employers (or former                              e. Ethics
               employers) the "Meropolitan                       Violations,
               St. Louis Equal Housing &                         f. Libel & Slander,
               Opportunity Council" and                          g. Intentional
               "Legal Services of Eastern                        Interference with
               Missouri,"                                        Business
                                                                 Expectations,
                                                                 h. Intentional
                                                                 Interference with
                                                                 Contractual
                                                                 Relations,




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                   Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 65 of 90   Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.25 RHA v. Clients of the above                                                                                                   Pending
       .    attorneys & organizations                                                                                                     On appeal
                                                                                                                                          Concluded

       7.26 RHA v. Sandra White                                  Money for rent                                                           Pending
       .                                                         damages and/or                                                           On appeal
                                                                 property damages                                                         Concluded
                                                                 and/or other
                                                                 damages under
                                                                 the lease

       7.27 The Metropolitan St. Louis                           CC Breach of                 St. Louiis County Circuit                   Pending
       .    Sewer District v. Rolling Hills                      Contract                     Court                                       On appeal
               Apartments, LLC                                                                105 South Central
                                                                                                                                          Concluded
               20SL-CC01818                                                                   Saint Louis, MO 63105


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                                Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss                Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                   Main Document
 Debtor        Rolling Hills Apartments, LLC
                                                                        Pg 66 of 90   Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Carmody MacDonald P.C.
                 120 S. Central Ave., Suite
                 1800
                 Saint Louis, MO 63105                               Attorney Fees                                                                      $6,497.00

                 Email or website address
                 ree@carmodymacdonald.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                             Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 67 of 90   Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                  Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 68 of 90   Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Rolling Hills Apartments, LLC                    Apartment Rental                                 EIN:         XX-XXXXXXX
             8869 Maya Lane, Apt G
             Saint Louis, MO 63136                                                                             From-To      4/1/2009


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Conner Ash P.C.                                                                                                            2019 - Present
                    12101 Woodcrest Executive Dr.
                    Suite 300
                    Saint Louis, MO 63141

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                              Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 69 of 90   Case number (if known)



              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Rolling Hills Management Group LLC
                    8869 Maya Lane, Apt G
                    Saint Louis, MO 63136
       26c.2.       Conner Ash P.C.
                    12101 Woodcrest Executive Dr.
                    Suite 300
                    Saint Louis, MO 63141

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       The Orville G Wasson                           8869 Maya Lane Apt G                                Trustee and Controlling               Controlling
       Living Trust                                                                                       Member                                Member, 82
                                                                                                                                                1/2
                                                                                                                                                (Orville G.
                                                                                                                                                Wasson
                                                                                                                                                deceased.
                                                                                                                                                Trust
                                                                                                                                                beneficiaries
                                                                                                                                                are Robert
                                                                                                                                                Keith Bennett
                                                                                                                                                and 2
                                                                                                                                                siblings)
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sheehy Rentals Inc.                            (Allen Sheehy Sole Owner)                           Member                                17 1/2 shares
                                                      9440 Midland



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                              Main Document
 Debtor      Rolling Hills Apartments, LLC
                                                                        Pg 70 of 90   Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 9, 2021

 /s/ Robert Keith Bennett                                               Robert Keith Bennett
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                       Main Document
B2030 (Form 2030) (12/15)
                                                                        Pg 71 of 90
                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re       Rolling Hills Apartments, LLC                                                                    Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  6,497.00
             Prior to the filing of this statement I have received                                        $                  6,497.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 9, 2021                                                               /s/ Robert E. Eggmann
     Date                                                                        Robert E. Eggmann 37374
                                                                                 Signature of Attorney
                                                                                 Carmody MacDonald P.C.
                                                                                 120 S. Central Ave., Suite 1800
                                                                                 Saint Louis, MO 63105
                                                                                 314-854-8600 Fax: 314-854-8660
                                                                                 ree@carmodymacdonald.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                                Main Document
                                                                        Pg 72 of 90
                                                               United States Bankruptcy Court
                                                                      Eastern District of Missouri
 In re      Rolling Hills Apartments, LLC                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Sheehy Rental Homes LLC                                             Member           17.5 interest
 9440 Midland Blvd.
 Saint Louis, MO 63114

 The Orville G. Wasson Living Trust                                  Member           82.5 interest                              RKB, RAB, DKH (Siblings,
 8869 Maya Lane, Apt G                                                                                                           beneficiary of trust)
 Saint Louis, MO 63136


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 9, 2021                                                           Signature /s/ Robert Keith Bennett
                                                                                            Robert Keith Bennett

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57                 Main Document
                                                                        Pg 73 of 90



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Rolling Hills Apartments, LLC                                                                 Case No.
                                                                                 Debtor(s)                Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 16 page(s) and is true, correct and
complete.




                                                                               /s/ Robert Keith Bennett
                                                                               Robert Keith Bennett/Manager
                                                                               Signer/Title


                                                                               Dated:    April 9, 2021




                                                                                                                            (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                        Pg 74 of 90

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Alan Sheehy


                        Albert Donaldson
                        8880 Maya Lane, Apt N
                        Saint Louis, MO 63136

                        Aleloli Wilson-Topps
                        8893-O Maya Lane
                        Saint Louis, MO 63136

                        Alfred Simmons
                        8869 Maya Lane, Apt E
                        Saint Louis, MO 63136

                        Alonzo Jones and Jasmine Jones
                        8893-H Maya Lane
                        Saint Louis, MO 63136

                        Amanda Issac
                        8893 Maya Lane, Apt I
                        Saint Louis, MO 63136

                        Amber Boykin
                        8856 Maya Lane, Apt J
                        Saint Louis, MO 63136

                        Ambria Davis
                        8868 Maya Lane, Apt E
                        Saint Louis, MO 63136

                        Angel Pruitt
                        8855 Maya Lane, Apt D
                        Saint Louis, MO 63136

                        Angela Brown
                        8869 Maya Lane, Apt M
                        Saint Louis, MO 63136

                        Anita Marie Bryant
                        8855-I Maya Lane
                        Saint Louis, MO 63136

                        Ann Clymer and Keith Tarply
                        8892-M Maya Lane
                        Saint Louis, MO 63136

                        Annetta Johnson
                        8856 Maya Lane, Apt I
                        Saint Louis, MO 63136

                        Annette Robinson
                        8868-L Maya Lane
                        Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 75 of 90


                    Anthea Winston
                    8869 Maya Lane, Apt D
                    Saint Louis, MO 63136

                    Antoine Jones and Jennifer Mondaine
                    8856-H Maya Lane
                    Saint Louis, MO 63136

                    Antoine Williams
                    8856-P Maya Lane
                    Saint Louis, MO 63136

                    Antonio Essex
                    8892-E Maya Lane
                    Saint Louis, MO 63136

                    Antonio Townsell and Audrianna Hutchinso
                    8893-J Maya Lane
                    Saint Louis, MO 63136

                    Ariane Smith and Demeco Ward
                    8868-G Maya Lane
                    Saint Louis, MO 63136

                    Arthur Wiggins
                    8880-K Maya Lane
                    Saint Louis, MO 63136

                    Ashleigh Brefford
                    8855 Maya Lane, Apt H
                    Saint Louis, MO 63136
                    Asia Battle
                    8868 Maya Lane, Apt N
                    Saint Louis, MO 63136

                    Ayrion Michelle Gause and
                    Britney D. Hopson
                    8893-N Maya Lane
                    Saint Louis, MO 63136

                    Bernadette Frazier
                    8869 Maya Lane, Apt I
                    Saint Louis, MO 63136

                    Bernice Brooks
                    8892 Maya Lane, Apt D
                    Saint Louis, MO 63136

                    Billy Joe Thomas and Geraldine Thomas
                    8855-G Maya Lane
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 76 of 90


                    Britney Hopson
                    8893 Maya Lane, Apt N
                    Saint Louis, MO 63136

                    Bryan Corley
                    8880-L Maya Lane
                    Saint Louis, MO 63136

                    Bryan Dorsey
                    8855 Maya Lane
                    Saint Louis, MO 63136

                    Byron Wilson
                    8869 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Candice Ingram
                    8856-N Maya Lane
                    Saint Louis, MO 63136

                    Cassandra Willis
                    8856 Maya Lane, Apt M
                    Saint Louis, MO 63136

                    Catina Dorsey
                    8892-D Maya Lane
                    Saint Louis, MO 63136

                    Charles McGill III
                    8869 Maya Lane
                    Saint Louis, MO 63136
                    Charlie Lee Seals
                    8855 Maya Lane, Apt K
                    Saint Louis, MO 63136

                    Cherrell Adams
                    8880 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Chibrielle Jones
                    8855 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Chris Ramey
                    8855 Maya Lane, Apt E
                    Saint Louis, MO 63136

                    Cormesha Davis
                    8869-I Maya Lane
                    Saint Louis, MO 63136

                    Cornelius McDaniel
                    8880 Maya Lane, Apt I
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 77 of 90


                    Damon Parks
                    8893 Maya Lane, Apt A
                    Saint Louis, MO 63136

                    Dandre Johnson
                    8856 Maya Lane, Apt C
                    Saint Louis, MO 63136

                    Darren Thompson
                    8893 Maya Lane, Apt K
                    Saint Louis, MO 63136

                    Darryl Barnes
                    8880 Maya Lane, Apt C
                    Saint Louis, MO 63136

                    David Baker
                    8868-C Maya Lane
                    Saint Louis, MO 63136

                    Dayla Banks
                    8856 Maya Lane, Apt P
                    Saint Louis, MO 63136

                    Delina Ousley
                    8868 Maya Lane, Apt B
                    Saint Louis, MO 63136

                    Destini Alexandria Harvey
                    Aaryn Jordan Robinson
                    8893-D Maya Lane
                    Saint Louis, MO 63136

                    Donald Jones Jr.
                    8855 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Donisha McShan
                    8880 Maya Lane, Apt E
                    Saint Louis, MO 63136

                    Dustin Price and Candace Cannon
                    8892-H Maya Lane
                    Saint Louis, MO 63136

                    Ebony Caffey
                    8868 Maya Lane, Apt A
                    Saint Louis, MO 63136

                    Eddie Simpson
                    8856 Maya Lane, Apt N
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 78 of 90


                    Ericka Keith
                    8893 Maya Lane, Apt J
                    Saint Louis, MO 63136

                    Ezdie Taylor
                    8893-B Maya Lane
                    Saint Louis, MO 63136

                    Frankie Hall
                    8868-D Maya Lane
                    Saint Louis, MO 63136

                    Galisa Murdock
                    8856 Maya Lane
                    Saint Louis, MO 63136

                    Gary Henderson
                    8892 Maya Lane, Apt J
                    Saint Louis, MO 63136

                    Gerald Quinn
                    8868 Maya Lane
                    Saint Louis, MO 63136

                    Geraldine Tanksley
                    8893 Maya Lane, Apt E
                    Saint Louis, MO 63136

                    Gloria Townsend and Darren Townsend
                    8893-J Maya Lane
                    Saint Louis, MO 63136
                    Gregory Allen
                    8892 Maya Lane, Apt C
                    Saint Louis, MO 63136

                    Harrell Kennedy
                    8893-N Maya Lane
                    Saint Louis, MO 63136

                    Haven Hayes and Jasmine Cooper
                    8892-P Maya Lane
                    Saint Louis, MO 63136

                    Heather Huntsman
                    8855A Maya Lane
                    Saint Louis, MO 63136

                    Internal Revenue Service
                    Insolvency 5334 STL
                    P.O. Box 7346
                    Philadelphia, PA 19101
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 79 of 90


                    Jacquette Turner
                    8892 Maya Lane, Apt I
                    Saint Louis, MO 63136

                    Jake Torrence
                    8880 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Jake Torrence and Ronnie Washington
                    8892-H Maya Lane
                    Saint Louis, MO 63136

                    Jalissa Sykes and Eric Anderon
                    8893-L Maya Lane
                    Saint Louis, MO 63136

                    James Atty and Tamika Felton
                    8856-G Maya Lane
                    Saint Louis, MO 63136

                    James Smallwood
                    8856 Maya Lane
                    Saint Louis, MO 63136

                    Janas Barsh
                    8869 Maya Lane
                    Saint Louis, MO 63136

                    Jeffrey Kaigler, Sr.
                    8855 Maya Lane, Apt A
                    Saint Louis, MO 63136
                    Jennifer Simpson
                    8869-O Maya Lane
                    Saint Louis, MO 63136

                    Jerome Green
                    Toni Martin-Green
                    8856-O Maya Lane
                    Saint Louis, MO 63136

                    Jerricha Belk
                    8880 Maya Lane, Apt P
                    Saint Louis, MO 63136

                    John Little
                    8893 Maya Lane, Apt. K
                    Saint Louis, MO 63136

                    John Little
                    8869 Maya Lane, Apt C
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 80 of 90


                    John Little
                    8893-K Maya Lane
                    Saint Louis, MO 63136

                    Josh Goggin
                    8868-M Maya Lane
                    Saint Louis, MO 63136

                    Joshua Doss
                    8856 Maya Lane, Apt K
                    Saint Louis, MO 63136

                    Joyce Dixon
                    8892 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Juan Swingler
                    8868 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Juanita Fitzpatric
                    8868 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Julie Brorsen
                    8869-K Maya Lane
                    Saint Louis, MO 63136

                    Karen Simmons
                    8856 Maya Lane
                    Saint Louis, MO 63136
                    Karl Walter Dickhaus
                    3500 Magnolia Ave.
                    Saint Louis, MO 63118

                    Kaual Perkins
                    8869-N Maya Lane
                    Saint Louis, MO 63136

                    Keith Jones
                    8856 Maya Lane, Apt H
                    Saint Louis, MO 63136

                    Kimberly Slack
                    8855 Maya Lane, Apt N
                    Saint Louis, MO 63136

                    Kirk Williams and Whitley Henderson
                    8892-P Maya Lane
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 81 of 90


                    Laclede Gas
                    c/o Kenneth J. Bini, Esq.
                    1610 Des Peres Road, Suite 360
                    Saint Louis, MO 63131

                    LaDorna Walls
                    8869 Maya Lane, Apt A
                    Saint Louis, MO 63136

                    LaKeshua Hank and Geraldine Lee
                    8855-O Maya Lane
                    Saint Louis, MO 63136

                    Lamarr Wright
                    8855-D Maya Lane
                    Saint Louis, MO 63136

                    Lamont Smith Jr. and
                    Latonya Davis
                    8893-C Maya Lane
                    Saint Louis, MO 63136

                    LaRhonda Jelks
                    8855 Maya Lane, Apt C
                    Saint Louis, MO 63136

                    Larra Ellis
                    8868 Maya Lane, Apt H
                    Saint Louis, MO 63136

                    Latanya Cotton
                    8893 Maya Lane, Apt C
                    Saint Louis, MO 63136

                    Latia Holmes
                    8856 Maya Lane, Apt D
                    Saint Louis, MO 63136
                    Latoya R. Williams
                    Dareon Jemond Williams
                    8855-H Maya Lane
                    Saint Louis, MO 63136

                    Lawanda Barnes
                    8892 Maya Lane, Apt A
                    Saint Louis, MO 63136

                    Lawanda Woodbury
                    8893-G Maya Lane
                    Saint Louis, MO 63136

                    Lazavia Cozart
                    8855-L Maya Lane
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 82 of 90


                    LBCI REO, LLC
                    c/o Nathan E. Ross, Esq.
                    Ross & Voytas, LLC
                    2242 Brentwood Blvd.
                    Saint Louis, MO 63144

                    Lee Steed
                    8893 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Linda Jones
                    8892-M Maya Lane
                    Saint Louis, MO 63136

                    Lisa Davis
                    8869 Maya Lane, Apt B
                    Saint Louis, MO 63136

                    Lonnie Stuckey
                    8869 Maya Lane, Apt N
                    Saint Louis, MO 63136

                    Madelyn Starks
                    8892-A Maya Lane
                    Saint Louis, MO 63136

                    Majorie Alford
                    8880-B Maya Lane
                    Saint Louis, MO 63136

                    Manager
                    8855-N Maya Lane
                    Saint Louis, MO 63136

                    Maret Alise Taylor and
                    Thomas Lewis Oates
                    8869-J Maya Lane
                    Saint Louis, MO 63136

                    Margaret Taylor
                    8892 Maya Lane, Apt P
                    Saint Louis, MO 63136

                    Mark Baldwin and Marilyn Baldwin
                    8868-E Maya Lane
                    Saint Louis, MO 63136

                    Markia Butler and Keandre Bush
                    8880-B Maya Lane
                    Saint Louis, MO 63136

                    Marsha Huffman
                    8892 Maya Lane, Apt N
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 83 of 90


                    Marshael Robinson
                    8892 Maya Lane, Apt O
                    Saint Louis, MO 63136

                    Marvette Keys
                    8855 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Mary Harig
                    8892 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Mernika Kinsey
                    8855-H Maya Lane
                    Saint Louis, MO 63136

                    Michael Harris
                    8893 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Michael Harris
                    8893-F Maya Lane
                    Saint Louis, MO 63136

                    Michael Q. Harris, Sr.
                    8893 Maya Lane, Apt M
                    Saint Louis, MO 63136

                    Michael Smith
                    8868-K Maya Lane
                    Saint Louis, MO 63136
                    Milton Young
                    8856 Maya Lane, Apt E
                    Saint Louis, MO 63136

                    Missouri Department of Revenue
                    Bankruptcy Unit
                    P.O. Box 475
                    301 West High Street
                    Jefferson City, MO 65105

                    Mitzi Kinzey
                    8892 Maya Lane, Apt E
                    Saint Louis, MO 63136

                    Monique Rasche
                    8880 Maya Lane, Apt K
                    Saint Louis, MO 63136

                    MSD
                    PO Box 437
                    Saint Louis, MO 63166
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 84 of 90


                    Myra Bradley
                    8869 Maya Lane
                    Saint Louis, MO 63136

                    Natasha Edwards
                    8856 Maya Lane, Apt A
                    Saint Louis, MO 63136

                    Nathan Dennis and April Sattazahn
                    8855-B Maya Lane
                    Saint Louis, MO 63136

                    Ni'myha Cole
                    8869-H Maya Lane
                    Saint Louis, MO 63136

                    Nyesha Williams
                    8893 Maya Lane, Apt P
                    Saint Louis, MO 63136

                    Phillip Wright
                    Natasha Anderson-Wright
                    8856-J Maya Lane
                    Saint Louis, MO 63136

                    Princess Forrest
                    8893 Maya Lane, Apt H
                    Saint Louis, MO 63136

                    Qualline Allen
                    8855-G Maya Lane
                    Saint Louis, MO 63136

                    Randall Brown
                    8880-N Maya Lane
                    Saint Louis, MO 63136

                    Randall Eliot Gusdorf
                    9666 Olive Blvd.
                    Suite 211
                    Saint Louis, MO 63132

                    Raymond Patient
                    8893 Maya Lane, Apt D
                    Saint Louis, MO 63136

                    Reanna Salvage
                    8856 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Reginald Buress
                    8856-K Maya Lane
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 85 of 90


                    Rhonda Ann Shannon and
                    Ishara Rockel Shannon
                    8868-J Maya Lane
                    Saint Louis, MO 63136

                    Rick Alan Bennett


                    Robert K. Bennett, Trustee


                    Robert Keith Bennett
                    8869 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Robert Odell Ray, Felicia Marie Ray, and
                    Andria Lynn Hancock
                    8855-D Maya Lane
                    Saint Louis, MO 63136

                    Rolling Hills Leasing
                    8869-G Maya Lane
                    Saint Louis, MO 63136

                    Rory Calhoun
                    8880 Maya Lane, Apt D
                    Saint Louis, MO 63136

                    Rose Moore
                    8893 Maya Lane, Apt G
                    Saint Louis, MO 63136
                    Roymonea Wash
                    8880 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Ryan Womack
                    8855-C Maya Lane
                    Saint Louis, MO 63136

                    Sandra Ramsey
                    8868 Maya Lane, Apt C
                    Saint Louis, MO 63136

                    Sandra White
                    8855 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Sandra White
                    8855 Maya Lane, Apt P
                    Saint Louis, MO 63136

                    Sandra White
                    8855-F Maya Lane
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 86 of 90


                    Shanice Rhodes
                    8880 Maya Lane, Apt H
                    Saint Louis, MO 63136

                    Shanika McNeal
                    8855 Maya Lane, Apt I
                    Saint Louis, MO 63136

                    Shanta McGhee
                    8869 Maya Lane, Apt O
                    Saint Louis, MO 63136

                    Shantay Dennis
                    8868 Maya Lane, Apt P
                    Saint Louis, MO 63136

                    Shaquarius Butler
                    8892 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Sharnetta Frazier and
                    Bernadette (Deceased)
                    8869-I Maya Lane
                    Saint Louis, MO 63136

                    Sharon Peterson
                    8868 Maya Lane, Apt D
                    Saint Louis, MO 63136

                    Sharron Peterson
                    8856 Maya Lane, Apt B
                    Saint Louis, MO 63136

                    Shauntel Gales
                    8892 Maya Lane, Apt H
                    Saint Louis, MO 63136

                    Shawnrecy Langston
                    8855 Maya Lane, Apt J
                    Saint Louis, MO 63136

                    Sheila Marie Stewart and
                    Jerome Augusta Simpson
                    8869-A Maya Lane
                    Saint Louis, MO 63136

                    Shirley and James Black
                    8893-B Maya Lane
                    Saint Louis, MO 63136

                    Shirley Black
                    8893 Maya Lane, Apt B
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 87 of 90


                    Soniaa Underwood
                    8880 Maya Lane, Apt O
                    Saint Louis, MO 63136

                    Stephanie Moore
                    8892-I Maya Lane
                    Saint Louis, MO 63136

                    Stephanie Tyler
                    8868 Maya Lane, Apt J
                    Saint Louis, MO 63136

                    Tabatha Bush and Carl Jones
                    8856-P Maya Lane
                    Saint Louis, MO 63136

                    Tamesha White
                    8855 Maya Lane, Apt B
                    Saint Louis, MO 63136

                    Tempsett Felton
                    8856 Maya Lane
                    Saint Louis, MO 63136

                    Terrell Williams
                    8855 Maya Lane, Apt M
                    Saint Louis, MO 63136

                    Terry Merriweather
                    8892-B Maya Lane
                    Saint Louis, MO 63136
                    Tessa Jenkins
                    8869-B Maya Lane
                    Saint Louis, MO 63136

                    The Orville G. Wasson Living Trust
                    8869 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Theophilus Franklin
                    8893-L Maya Lane
                    Saint Louis, MO 63136

                    Tierra Bankhead
                    8880 Maya Lane, Apt J
                    Saint Louis, MO 63136

                    Tierra Gleghorn
                    8868 Maya Lane, Apt O
                    Saint Louis, MO 63136

                    Tiffany Barnes
                    8869 Maya Lane, Apt P
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 88 of 90


                    Tiffany Irvin
                    8880 Maya Lane, Apt B
                    Saint Louis, MO 63136

                    Tim Hubbard
                    8869 Maya Lane, Apt F
                    Saint Louis, MO 63136

                    Toni Martin-Green
                    8856 Maya Lane, Apt O
                    Saint Louis, MO 63136

                    Tracy Cornell
                    8880 Maya Lane, Apt M
                    Saint Louis, MO 63136

                    Tracy Cornell
                    8880-M Maya Lane
                    Saint Louis, MO 63136

                    Trayce McNeal
                    8868 Maya Lane, Apt I
                    Saint Louis, MO 63136

                    Trayce McNeal
                    8868-I Maya Lane
                    Saint Louis, MO 63136

                    Trenton Walker
                    8892 Maya Lane, Apt M
                    Saint Louis, MO 63136
                    Tylisha Starks
                    8868 Maya Lane, Apt G
                    Saint Louis, MO 63136

                    Vanessa Finnie
                    8856 Maya Lane, Apt L
                    Saint Louis, MO 63136

                    Vanita Hurst
                    8880 Maya Lane, Apt A
                    Saint Louis, MO 63136

                    Vickie Stratton
                    8868 Maya Lane, Apt K
                    Saint Louis, MO 63136

                    Victor Williams
                    8893-M Maya Lane
                    Saint Louis, MO 63136

                    Victoria Staples
                    8856 Maya Lane, Apt F
                    Saint Louis, MO 63136
Case 21-41314   Doc 1   Filed 04/09/21 Entered 04/09/21 13:57:57   Main Document
                                    Pg 89 of 90


                    Virgina Hendrix
                    8892 Maya Lane, Apt K
                    Saint Louis, MO 63136

                    Wanda Willis
                    8868-B Maya Lane
                    Saint Louis, MO 63136

                    William C. Bell
                    8892 Maya Lane, Apt B
                    Saint Louis, MO 63136

                    William Seddens
                    8880-E Maya Lane
                    Saint Louis, MO 63136

                    Yolanda Robinson
                    8893-I Maya Lane
                    Saint Louis, MO 63136
            Case 21-41314                    Doc 1          Filed 04/09/21 Entered 04/09/21 13:57:57               Main Document
                                                                        Pg 90 of 90



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Rolling Hills Apartments, LLC                                                               Case No.
                                                                                 Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rolling Hills Apartments, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Sheehy Rental Homes LLC
 9440 Midland Blvd.
 Saint Louis, MO 63114




    None [Check if applicable]




 April 9, 2021                                                       /s/ Robert E. Eggmann
 Date                                                                Robert E. Eggmann 37374
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Rolling Hills Apartments, LLC
                                                                     Carmody MacDonald P.C.
                                                                     120 S. Central Ave., Suite 1800
                                                                     Saint Louis, MO 63105
                                                                     314-854-8600 Fax:314-854-8660
                                                                     ree@carmodymacdonald.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
